DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, there is no antecedent basis for the term “the edge” and this renders the scope of the claim unclear. 
In claim 1, line 8, the meaning of the phrase “top of the strip … in a cutout below the plate” is indefinite in scope since it is unclear how the strip can be below the plate and also be in a cutout of the plate. 
In the last line of claim 1 reference is made to “the stone plate”. It is unclear whether “the stone plate” also refers to the “ceramic plate” in line 1 of the claim. It is suggested that the phrase “the stone plate” be replaced with “the plate” in order to overcome this rejection. 
In the last line of claims 1 and 10, the phrase “plate to be stabilized” does not have clear antecedent basis since the plates referred to in line 1 of the claim are stabilized by the strip or strips of material.
In claim 10, the phrase “introduced or glued in a cutout below the plate” is indefinite in scope since it is unclear how the strip can be below the plate and also be in a cutout of the plate. Also the term “introduced” is unclear as to how the strip is structurally related to the cutout. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783